Luke, J.
“In order to warrant a conviction of a felony upon the testimony of an accomplice, the corroborating circumstances must be such as would lead to the inference that the defendant is guilty, independently of the testimony of the accomplice.” Butler v. State, 17 Ga. App. 522 (1) (87 S. E. 712), and cit. Under this rule the conviction of the defendant in the instant case was unauthorized, and the court erred in overruling the motion for a new trial.

Judgment reversed,.


Broyles, C. J., and Bloodworth, J., concur.